Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Evan Linderman on 06/28/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:1. An exercise device comprising:
a resilient compression member configured to be placed between inner thighs of a user and resist a compressive force from the user;
a resilient tension member comprising a grip component having two or more grip elements that each have a wave shape and span at least most of a length of the resilient tension member, 
wherein each grip element is configured to hold the resilient tension member in place on outer thighs of the user, the resilient tension  member configured to:

form a first portion of a loop around the compression member and the outer thighs of the user; and
resist a tensile force from the user; and
an extension member detached from the resilient compression member and configured to connect with opposing ends of the tension member to form a second portion of the loop, wherein the extension member comprises at least one of an elastic material, a latex material, or other stretchable material.
Claim 10 has been amended as follows:An exercise device comprising: 
a resilient compression member configured to resist a compressive force from a user;
a resilient tension member comprising a grip component having two or more grip elements that each have a wave shape and span at least most of a length of the resilient tension member,
wherein each grip element is configured to hold the resilient tension member in place on the user, and wherein the resilient tension member includes a single layer of a material that has a thickness in the range of 0.125 and 0.1875 inches[[.]], the resilient tension member configured to:
couple to opposing sides of the compression member;
form  a first portion of a loop around the compression member and the user; and
; and
an extension member detached from the resilient compression member and configured to connect with opposing ends of the tension member to form a second portion of the loop, wherein the extension member comprises at least one of an elastic material, a latex material, or other stretchable material.
Claim 16 has been amended as follows:16. An exercise device comprising: 
a resilient compression member configured to resist a compressive force from a user and comprising a compressible object having a rounded or sphere-like shape; and
a resilient tension member comprising a grip component having two or more grip elements that each span at least most of the length of the resilient tension member, 
wherein each grip element is configured to hold the resilient tension member in place on the user and has a wave shape, and wherein the resilient tension member includes a single layer of a material that has a thickness in the range of 0.125 and 0.1875 inches, the resilient tension member configured to: 
couple to the compression member;
form a first portion of a loop around the compression member and the user; and
resist a tensile force from the user; and
an extension member detached from the resilient compression member and configured to connect with opposing ends of the tension member to form a second portion of the loop, wherein the extension member comprises at least one of an elastic material, a latex material, or other stretchable material.
Claim 17 has been amended as follows:17. The exercise device of Claim 16, wherein the resilient tension member forms the first portion of the loop, and the extension member forms the second portion of the loop.
The following is an examiner’s statement of reasons for allowance:  Tanglos (US 20040198570) or Hyacinth (US 20120004079) in view of Jewelewicz (US 20190259299), further in view of Rios et al (US 20100183814) is the closest combination to the claimed invention but fails to teach the claimed invention as a whole comprising a resilient compression member configured to be placed between inner thighs of a user and resist a compressive force from the user; a resilient tension member comprising a grip component having two or more grip elements that span at least most of a length of the resilient tension member, wherein each grip element is configured to hold the resilient tension member in place on outer thighs of the user, the resilient tension  member configured to: couple to opposing sides of the compression member; form a first portion of a loop around the compression member and the outer thighs of the user; and resist a tensile force from the user; and an extension member detached from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784